INVESTMENT MANAGERS SERIES TRUST September 18, 2013 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 Re: Investment Managers Series Trust (filing relates to W.P. Stewart & Co. Growth Fund) (File Nos. 333-122901 and 811-21719) Ladies and Gentlemen: On behalf of Investment Managers Series Trust (the "Trust"), we are filing a Preliminary Proxy Statement relating to its series W.P. Stewart & Co. Growth Fund (the "Fund") for the purpose of approving a new advisory agreement with AllianceBernstein L.P. Please call the undersigned at (626) 914-1360 with any comments or questions relating to the filing. Sincerely, /s/Joy Ausili Joy Ausili Secretary Investment Mangers Series Trust
